Sedgwick and Rose, JJ.,
dissenting.
In Linn v. City of Omaha, 76 Neb. 552, this court said: “A vote of the necessary majority on the question to ‘purchase or construct’ would leave the matter undetermined and with no choice indicated by the electors,” If the object of the election is to determine the will of the people as to a proposed investment of the public money, it would seem that the plan of improvement should be fully developed before the election is called, and the proposed expenditure of the public money should be definitely stated so that the voters could intelligently approve or disapprove of the undertaking. This must be the object of the statute. It cannot be supposed that the legislature would require an election to be-held for the mere purpose of aiding in the formality of issuing the bonds. The statute governing cities of this class is not as definite in regard to the method of submitting the proposition as are other statutes of similar character. Cities of the first class having from 5,000 to 25,000 inhabitants are required *760before submitting such a proposition to procure plans of the proposed system and have estimates made of the actual cost of the proposed improvement and keep them on file subject to public inspection while the proposition is pending, and after a system of improvement is adopted no other system shall be accepted in lieu thereof unless authorized by a vote of the people. Cities of all other classes are placed under similar restrictions. The statute in the case at bar is not as specific as others, but the true construction can be determined from its general purpose, as above stated, and from the language used. It does not seem reasonable to suppose that the legislature intended that bonds might be issued to the amount of 20 per cent, of the assessed value of the property of the city and the money placed in the hands of the council to expend “for the purchase of steam engines or fire extinguishing apparatus, or purchase, erection or construction of waterworks or mains or portions of a .water system or water supply or to pay for water furnished under contract,” or for all or any of such purposes as the council might see fit. But this is the language of the statute that is being construed, and, if it means that the proposition voted upon may be to issue bonds for two or more of the purposes specified in the statute, the same reasoning would require us to say that, if the proposition embraced all of the purposes specified in the statute, the submission would be regular and the election valid, and that the council were at liberty to determine for which one or more of the purposes specified the money should be spent. This reduces the argument to the absurd, and shows conclusively, we think, that the true construction of the statute is that the voters shall determine which one of the many purposes named in the statute shall be adopted, and how much money may be expended for that particular purpose. The proposition submitted to the voters was to issue bonds “for the purchase, erection, or construction and maintenance of such water-works.” At the election on this proposition did the electors vote bonds to buy an old plant, or *761did they vote bonds to establish a new system? To which one of these public improvements the council will apply the proceeds of the bonds after their approval by the majority opinion is wholly a matter of conjecture. How then did the electors know what they voted for? Would either or both of the propositions have carried had they been separately submitted? This question cannot be determined now because the electors were not permitted to answer it. For these reasons, they did not grant power to issue the bonds, and the history thereof contains no such an expression of the electors’ will. When such authority can come alone from the electors in the form of an affirmative vote in answer to ' a question, why should there be any doubt about what the answer means? When the election involves the power to create a vast indebtedness and the taxation of property for a generation or more, each proposition submitted should be plain, separate and distinct, unless the statute provides otherwise. In no other way can there be a fair expression of the will of the electors. In our view, City of Leavenworth v. Wilson, 69 Kan. 74, announces the correct doctrine. That case involved a proposition “to purchase, procure, provide or contract for the construction of water-works.” In the opinion it is said:
“Every voter must have a fair opportunity to register an intelligent expression of his will. This the official ballot failed to provide. The subject of purchasing a particular water-works plant already in existence is utterly dhrerse from that of building a new one. It needs neither argument nor illustration to make this plain truth apparent to any mind of ordinary capacity. The judgment of the mayor and council upon one of these subjects might well be approved by the people through a majority vote in favor of bonds, although the judgment >f the same officials upon the other subject would be overwhelmingly repudiated at a bond election. The ballot required to be used at the election in question obliged the voter to approve bonds for both purposes or to reject *762bonds for both purposes. If he favored one plan and disapproved the other he was allowed no opportunity to indicate his view. Because of the dual ballot persons adverse to purchase may have voted with persons adverse to building for bonds which, thus supported, carried, although both propositions would have failed ignominiously had they been separately submitted; therefore, the election was not a fair one to the people of the city of Leavenworth.”